Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/240,508 filed on April 26, 2021.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to specification, abstract and claims were filed on June 3, 2021. Claims 1-20 are currently pending.
Examiner’s Note: The claims make references to “prediction unit,” which is understood to mean a block of pixels subject to intra- or inter-prediction. As such the term “unit” in the claims is not a placeholder and, therefore, does not invoke 35 U.S.C. 112(f).
In the following, a clean copy of the claims, based on the published version of the specification, US 2021/0250581 A1, is used wherein the deletions and additions are not marked to make the claims more readable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2021/0227209 A1 (Liu) in view of Xu et al., US 2020/0120334 A1 (Xu).
With respect to claim 1, Liu discloses a method [abstract] comprising: receiving a bitstream [FIG. 40A, par. 511: “the processor 2701, configures the mobile device 2700 to perform various operations, e.g., such as receiving information, commands, and/or data, processing information and data”]; parsing the bitstream to obtain a prediction mode of a current block [par, 525: “the decoder will process the bitstream with the knowledge that the bitstream has been modified based on the video processing tool or mode”]; selecting an execution manner of a triangular prediction unit mode according to a preset policy [par. 569 – ref. to “a geometric prediction structure including triangular prediction mode”] when the prediction mode is a combined intra and inter prediction mode [pars. 141-142, 593]; determining motion information of the current block according to the execution manner [abstract, par. 11]; performing a motion compensation process based on the motion information to obtain an inter prediction sample [par. 129]; obtaining an intra prediction sample according to the prediction mode [pars. 141-142]; and combining the inter prediction sample and the intra prediction sample to obtain a prediction picture of the current block. [pars. 141-142]. But Liu does not explicitly disclose parsing the bitstream to obtain a prediction mode of a current block which implies receiving and decoding a header or metadata or syntax or supplemental enhancement information (SEI), including the intra and inter prediction information that would be used by decoder to decode the bitstream. However, Xu discloses parsing the bitstream to obtain a prediction mode of a current block [par. 82: “The entropy decoder (771) can be configured to reconstruct, from the coded picture, certain symbols that represent the syntax elements of which the coded picture is made up. Such symbols can include, for example, the mode in which a block is coded (such as, for example, intra mode, inter mode, bi-predicted mode, the latter two in merge submode or another submode), prediction information (such as, for example, intra prediction information or inter prediction information) that can identify certain sample or metadata that is used for prediction by the intra decoder (772) or the inter decoder (780)]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Liu with Xu with the motivation to devise a method and apparatus for decoding a current block of an encoded bitstream by parsing the bitstream to determine a coding mode for a candidate block associated with the current block [Xu: abstract, par. 82].
With respect to claim 2, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises avoiding executing the triangular prediction unit mode according to the preset policy when an intra prediction mode in the combined intra and inter prediction mode is a DC mode or a planar mode [par. 141].
With respect to claim 3, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises using inverse diagonal splitting in the triangular prediction unit mode according to the preset policy when an intra prediction mode in the combined intra and inter prediction mode is a DC mode or a planar mode [FIG. 16, par. 143].
With respect to claim 4, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises avoiding executing the triangular prediction unit mode according to the preset policy when the combined intra and inter prediction mode is used [FIG. 7, par. 81].
With respect to claim 5, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises: avoiding parsing a triangular prediction unit mode identifier [par. 143 – noting that the triangular prediction unit mode applies only to skip and merge modes]; and avoiding executing the triangular prediction unit mode according to the preset policy when an intra prediction mode in the combined intra and inter prediction mode is a DC mode or a planar mode [par. 141].
With respect to claim 6, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises: avoiding parsing a triangular prediction unit mode identifier [par. 143 – see note under the above rejection of claim 5]; and avoiding executing the triangular prediction unit mode according to the preset policy when the combined intra and inter prediction mode is used [FIG. 7, par. 81].
With respect to claim 7, Liu, in view of Xu, disclose all the limitations of claim 3 and further discloses wherein the inverse diagonal splitting comprises splitting from a top-right corner to a bottom-left corner [FIG. 16, the case shown on the right-hand side].
With respect to claim 8, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses wherein the method further comprises: performing the motion compensation process according to the triangular prediction unit mode when the triangular prediction unit mode is executed [par. 131 – ref. to performing motion compensation in merge modes which includes triangular mode, see note under the above rejection of claim 5]; and performing the motion compensation process according to a merge mode when the triangular prediction unit mode is not executed [par. 131 – noting that performing motion compensation is not exclusive to merge modes].
With respect to claim 9, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses the method further comprising indicating, using a combined intra and inter prediction mode identifier, that the prediction mode is the combined intra and inter prediction mode [par. 376-378 – ref. to hybrid intra and inter prediction flag (hybrid intra and inter prediction is also known as combined intra-inter prediction or CIIP)].
With respect to claim 10, Liu, in view of Xu, disclose all the limitations of claim 1. Furthermore, Xu discloses the method further comprising: parsing the bitstream to obtain a triangular prediction unit mode index [par. 94 – ref. to merged index prediction noting the triangular prediction is a case of merge mode prediction as noted under the rejection of claim 5]; and obtaining a splitting direction of the triangular prediction unit mode based on the triangular prediction unit mode index when the triangular prediction unit mode is to be executed according to the preset policy [par. 116 – see ref. to index range from 0 to 39 and lookup table]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 11, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses the method further comprising: generating a merge motion information candidate list [par. 78]; and determining the motion information based on a merge index carried in the bitstream when the triangular prediction unit mode is not to be executed according to the preset policy [par. 143 – noting that the triangular prediction unit mode applies only to skip and merge modes].
With respect to claim 12, Liu, in view of Xu, disclose all the limitations of claim 1 and further discloses the method further comprising: parsing the bitstream to obtain an intra encoding mode-related syntax [par. 314]; and selecting an intra prediction mode from an intra candidate mode list based on the intra encoding mode-related syntax [par. 322 – see also par. 416 and ref, to CIIP flag value being true or false].
With respect to claim 13, Liu discloses a method [abstract] comprising: obtaining a prediction mode of a current block [par. 131 – ref. to OBMC can be switched on and off using syntax at the CU level], wherein when the prediction mode is not a combined intra and inter prediction mode [par. 131 – ref. to frame rate up conversion (FRUC) mode noting that sub-CU merge mode is not the same as merge mode], the method further comprises: determining that a triangular prediction unit mode is to be executed for the current block; determining motion information of the current block according to the triangular prediction unit mode [pars. 143, 477]; and performing a motion compensation process based on the motion information to obtain a prediction picture of the current block [pars. 156-161]. While Liu discloses all the limitations of the claim, it is further noted that Xu discloses a method [abstract] comprising determining that a triangular prediction unit mode is to be executed for the current block [FIG. 10, par. 106]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, Liu, in view of Xu, disclose all the limitations of claim 13 and further discloses the method further comprises determining that the triangular prediction unit mode is to be executed based on a triangular prediction unit mode identifier (merge_triangle_flag) [par. 417 – ref. to CIIP being enabled which requires a triangular unit mode identified being signaled and executed].
With respect to claim 15, Liu, in view of Xu, disclose all the limitations of claim 13 and further discloses the method further comprising obtaining a splitting direction of the triangular prediction unit mode [FIG. 16, par. 143].
With respect to claim 16, Liu, in view of Xu, disclose all the limitations of claim 13 and further discloses the method further comprising obtaining an identifier indicating that the prediction mode is not the combined intra and inter prediction mode [par. 131 – ref. to frame rate up conversion (FRUC) mode noting that sub-CU merge mode is not the same as merge mode].
With respect to claim 17, Liu, in view of Xu, disclose all the limitations of claim 13 and further discloses the method further comprises determining that the triangular prediction unit mode is not executed for the current block when the prediction mode is the combined intra and inter prediction mode [FIG. 7, par. 81].
With respect to claims 18-20, the claims are drawn to apparatuses that] perform a series of steps that are commensurate in scope with steps of claims 13 and 16-17, respectively. Furthermore, Liu discloses a processor [claim 19] performing the steps of the disclosed method by Liu. Therefore, claims 18-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 13 and 16-17, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Huang et al., WO 2020/242883 A1, discloses merge mode coding for video.
Kim et al., US 6,577,310 B1, discloses system and method for 3D mesh coding and decoding.
Chien et al., US 2020/0374528 A1, discloses method for coding video data.
Lim et al., US 2019/0141334 A1, discloses image encoding and decoding system and method.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485